IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00194-CV

                     IN RE KEITH AND SERENA TINKER


                                Original Proceeding



                         ORDER ON REHEARING

       The Motion for Rehearing filed on December 27, 2017 by real parties in interest is

denied. The Motion to Stay filed on December 27, 2017 by real parties in interest is

dismissed as moot.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Scoggins concurs in part and dissents in part)*
Motion for rehearing denied
Motion to stay dismissed as moot
Order issued and filed December 27, 2017
       *(Justice Scoggins specifically concurs to the denial of the motion for rehearing as
to grounds 1 and 2 but would grant the motion for rehearing as to ground 3 regarding
the order transferring the proceeding back to Burleson County.)




In re Tinker                                                                         Page 2